Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it defines software which does not fall in any of the four statutory categories of subject matter. In order to fall under a statutory category of subject matter, the claim has to be a process, machine, manufacture or composition of matter.  When functional descriptive material is recorded on a non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  While “functional descriptive material” may be claimed as a statutory product (i.e., a manufacture) when embodied on a non-transitory computer readable medium, a software embodying that same functional descriptive material is neither a process nor a product (i.e. a tangible “thing") and therefore does not fall within one of the four statutory classes of 35 U.S.C. 101. The examiner suggests amending the claim to embody the program on a non-transitory computer-readable medium or equivalent in order to make the claim statutory.   For example, claims 24 and 25 should read   --A non-transitory computer readable medium encoded with computer executable instructions that when executed by the computer result in… --.   Further, note that any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15 and 21 recite “The method according to claim 14” and “The method according to claim 20” respectively. Claims 14 and 20 are apparatus claims. For purposes of examination, the claims will be treated as “The apparatus according to claim 14” and “The apparatus according to claim 20”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 9-10, 13-17, 20-21, 24-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Flick (2012/0102042).

As for claims 1, Flick discloses a method for generating at least one media file based on video data, the method comprising steps of: 
obtaining the video data ([0024], [0025], [0027], [0028]); 
generating a SampleGroupDescriptionBox containing default description to be applied to samples which do not belong to a group defined by a SampleToGroupBox ([0093], [0097], [0100], [0107]); and 
generating the at least one media file based on said SampleGroupDescriptionBox, and the plurality of samples ([0024], [0034], [0035]).  

As for claims 2, Flick discloses the method further comprising a step of: 
generating a SampleToGroupBox containing information regarding grouping of a plurality of samples of the video data ([0092], [0093], [0098], [0099]); 
wherein the SampleGroupDescriptionBox further contains description to be applied to samples which belong to any one of one or more groups which are defined by said SampleToGroupBox ([0093], [0098], [0099]), and 
wherein said default description applies to samples which do not belong to any one of the one or more groups which are defined by said SampleToGroupBox ([0093], [0097], [0100], [0107]).  

As for claims 3, Flick discloses wherein the SampleGroupDescriptionBox and the SampleToGroupBox contains a grouping type parameter having a same value ([0099]).  

As for claims 4, Flick discloses wherein said SampleToGroupBox represents the description to be applied to samples belonging to each group by entry count information according to a number of groups ([0093], [0098]), sample count information according to a number of samples belonging to each group ([0027], [0030]-[0032]), and a group description index which is referred in said SampleGroupDescriptionBox ([0092], [0093], [0099]).  

As for claims 5 and 13, Flick discloses wherein the default description is to be applied to all samples for which no sample to group mapping is provided ([0107]).  

As for claim 6, Flick discloses wherein the at least one media file complies with ISO Base Media File Format (ISO/IEC 14496-12); ([0024], [0044], [0048], [0093]).  

As for claims 9, 20, and 25, Flick discloses a method for processing at least one media file based on video data, the method comprising steps of: 
obtaining the at least one media file ([0024], [0034], [0035]) including: 
a SampleGroupDescriptionBox containing default description to be applied to samples which do not belong to a group defined by a SampleToGroupBox, and the plurality of samples ([0093], [0097], [0100], [0107]), and 
reproducing a video based on the video data by using at least one of the plurality of samples and the default description ([0034]).  

As for claims 10 and 21, Flick discloses the method further comprising a step of: 
obtaining a SampleToGroupBox containing information regarding grouping of a plurality of samples of the video data ([0092], [0093], [0098], [0099]); 
wherein the SampleGroupDescriptionBox further contains description to be applied to samples which belong to any one of one or more groups which are defined by said SampleToGroupBox ([0093], [0098], [0099]), and 
wherein said default description applies to samples which do not belong to any one of the one or more groups which are defined by said SampleToGroupBox ([0093], [0097], [0100], [0107]).    

As for claims 14 and 24, Flick discloses a generation apparatus for generating at least one media file based on video data, the generation apparatus comprising: 
obtain means for obtaining the video data ([0024], [0025], [0027], [0028]); 
generation means for generating: 
a SampleGroupDescriptionBox containing default description to be applied to samples which do not belong to a group defined by a SampleToGroupBox ([0093], [0097], [0100], [0107]); and 
the at least one media file based on said SampleGroupDescriptionBox, and the plurality of samples ([0024], [0034], [0035]).  

As for claim 15, Flick discloses the generation apparatus further comprising a generation means for: 
generating a SampleToGroupBox containing information regarding grouping of a plurality of samples of the video data ([0092], [0093], [0098], [0099]); 
wherein the SampleGroupDescriptionBox further contains description to be applied to samples which belong to any one of one or more groups which are defined by said SampleToGroupBox ([0093], [0098], [0099]), and 
wherein said default description applies to samples which do not belong to any one of the one or more groups which are defined by said SampleToGroupBox ([0093], [0097], [0100], [0107]).   

As for claim 16, Flick discloses wherein said SampleToGroupBox represents the grouping of the plurality of samples by entry count information according to a number of groups ([0093], [0098]) and sample count information according to a number of samples belonging to each group ([0027], [0030]-[0032]), and a group description index which is referred in said SampleGroupDescriptionBox ([0092], [0093], [0099]).    

As for claim 17, Flick discloses output means for outputting the generated at least one media file ([0024], [0034], [0035]).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8, 11-12, 18-19, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flick in view of Coban (2013/0107952).

As for claims 7, 11, 18, and 22, Flick fails to discloses the default description each contains horizontal and vertical offsets of spatial tiles of each sample.  
In an analogous art, Coban discloses the default description each contains horizontal and vertical offsets of spatial tiles of each sample ([0051], [0057], [0069]).  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Flick’s invention, to include the abovementioned limitation, as taught by Coban, for the advantage of providing an effective means of  controlling in-picture prediction.

As for claims 8, 12, 19, and 23, Flick discloses wherein the default description each contains width and height ([0028], [0030]), but fails to disclose width and height of spatial tiles of each sample.
In an analogous art, Coban discloses width and height of spatial tiles of each sample (Table 1 under paragraph [0089]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Flick’s invention, to include the abovementioned limitation, as taught by Coban, for the advantage of providing an effective means of  controlling in-picture prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421